DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 3, paragraph 7, “releasably secured to with said platform” should be changed since it is awkwardly worded.  
Page 6, paragraph 17, “The platform, figure 1 is, in the preferred embodiment, collapsible of foldable” is awkwardly worded and should be changed.  Also figure 1 is not collapsible or foldable.  
Page 6, paragraph 17, “making the platform 106 small enough to store inside the vehicle and to install onto easily be installed on to the roof of the vehicle” in awkwardly worded and should be changed.
Page 7, paragraph 18, “In use, the tent portion 104, figure 2 is erected on the ground” should be changed because figure 2 is not erected on the ground.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: Line 3, “releasably secured to with said platform” should be changed since it is awkwardly worded.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyson (US-9,624,688 B1).
Claim 1: Tyson discloses a combination tent and raised platform, comprising: a platform portion (72), configured for being mounted raised from ground level (on pickup truck bed as seen in FIG. 5); and a tent portion (17, 33), separate and apart from said platform portion (as seen in FIG. 2), and configured for being used at ground level separate from said platform portion (tent portion comprised of 17 and 33 is configured so that is can be used on the ground without 72 as it has a full bottom portion 34) and for being temporarily and releasably secured to said platform portion (as seen in FIG. 3).
Claim 3: Tyson discloses said platform portion as being configured for being temporarily and removably mounted on a cargo bed of a vehicle (col. 1, lines 38-41).
Claim 5: Tyson discloses said platform portion as being foldable (col. 3, lines 9-16).
Claim 8: Tyson discloses said platform portion as being configured for being mounted on a vehicle selected from the group of vehicles consisting of an automobile, a motor cycle, a truck, a camper, a Recreational Vehicle (RV), an all- terrain vehicle and a boat (72 is mounted onto a truck bed). 

Claims 10 and 11: Tyson discloses a combination tent and raised platform, comprising: a platform portion (72), configured for being mounted raised from ground level (on pickup truck bed), wherein said platform portion is foldable (col. 3, lines 9-16), wherein said platform portion is configured for being mounted on a vehicle selected from the group of vehicles consisting of an automobile, a motor cycle, a truck, a camper, a Recreational Vehicle (RV), an all-terrain vehicle and a boat (72 is mounted onto a truck bed); and a tent portion (17, 33), separate and apart from said platform portion (as seen in FIG. 2), and configured for being used at ground level separate from said platform portion (tent portion comprised of 17 and 33 is configured so that is can be used on the ground without 72 as it has a full bottom portion 34) and for being temporarily and releasably secured to said platform portion (as seen in FIG. 3).

Claim(s) 1, 6, 7 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran-Ngoc (US-6,669,269 B1).
Claim 1: Tran-Ngoc discloses a combination tent and raised platform, comprising: a platform portion (11, 13, 15), configured for being mounted raised from ground level (as seen in FIG. 1); and a tent portion (30), separate and apart from said platform portion (as seen in FIGS. 2-5, tent portion 30 is separated/not attached to the platform portion), and configured for being used at ground level separate from said platform portion (tent portion 30 is configured so that is can be used on the ground since 
Claim 6: Tran-Ngoc discloses said tent portion as being configured for being assembled at said ground level and raised to and releasably secured to with said platform portion (since tent portion is a separate entity, it is capable of being assembled anywhere and they placed on the platform portion).
Claim 7: Tran-Ngoc discloses said tent portion as being a freestanding tent (tent could be placed on the ground and strand alone without the assistance of the platform portion).
Claim 8: Tran-Ngoc discloses said platform portion as being configured for being mounted on a vehicle selected from the group of vehicles consisting of an automobile, a motor cycle, a truck, a camper, a Recreational Vehicle (RV), an all- terrain vehicle and a boat (a portion of the trailer is mounted on the hitch of a vehicle, as seen in FIG. 5).
Claim 9: Tran-Ngoc discloses said combination tent and raised platform as being configured for placement and use on a raised floor (the raised floor could be considered frame comprised of 10, 12 14 that supports platform portions 11, 13 and 15).
Claims 10 and 11: Tran-Ngoc discloses a combination tent and raised platform, comprising: a platform portion (11, 13, 15), configured for being mounted raised from ground level (as seen in FIG. 1), wherein said platform portion is foldable (as seen in FIGS. 2-4), wherein said platform portion is configured for being mounted on a vehicle selected from the group of vehicles consisting of an automobile, a motor cycle, a truck, a camper, a Recreational Vehicle (RV), an all- terrain vehicle and a boat (a portion of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sautter et al. (US-2017/0349080 A1) in view of Tran-Ngoc (US-6,669,269 B1).
Claim 1: Sautter et al. discloses a combination tent and raised platform, comprising: a platform portion (14), configured for being mounted raised from ground level (as seen in FIG. 1); and a tent portion (16) secured to said platform portion (tent must be secured to the platform in some manner or else it would not stay in place on the platform).

Claim 2: Sautter et al. discloses said platform portion as being configured for being temporarily and removably mounted on a roof of a vehicle (via, 34, 36, 38, 40).
Claim 4: Sautter et al. discloses said platform portion as being foldable (paragraph 17-18).
Claim 6: Tran-Ngoc discloses said tent portion as being configured for being assembled at said ground level and raised to and releasably secured to with said 
Claim 7: Tran-Ngoc discloses said tent portion as being a freestanding tent (tent could be placed on the ground and strand alone without the assistance of the platform portion).
Claim 8: Sautter et al. discloses said platform portion as being configured for being mounted on a vehicle selected from the group of vehicles consisting of an automobile, a motor cycle, a truck, a camper, a Recreational Vehicle (RV), an all- terrain vehicle and a boat (the platform is mounted onto an automobile as seen in FIG. 1).
Claims 10 and 11: Sautter et al. discloses a combination tent and raised platform, comprising: a platform portion (14), configured for being mounted raised from ground level (as seen in FIG. 1), wherein said platform portion is foldable (paragraph 17-18), wherein said platform portion is configured for being mounted on a vehicle selected from the group of vehicles consisting of an automobile, a motor cycle, a truck, a camper, a Recreational Vehicle (RV), an all- terrain vehicle and a boat (the platform is mounted onto an automobile as seen in FIG. 1); and a tent portion (16) secured to said platform portion (tent must be secured to the platform in some manner or else it would not stay in place on the platform).
While Sautter et al. teaches a platform and a tent portion (paragraphs 17-18), it is not clear if the tent portion is separate from the platform, or can be used independently of the platform.  Tran-Ngoc discloses a combination tent and raised platform, comprising: a platform portion (11, 13, 15), configured for being mounted raised from ground level (as seen in FIG. 1); and a tent portion (30), separate and apart from said .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636